DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendments filed 2/10/2021 have been entered. Claims 1-27 are pending with claims 1-20 and 26-27 being withdrawn as being non-elected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20170335646).
Regarding claim 21: Huang discloses a cartridge 24 for a chemical heater used in down-hole operations, that the cartridge comprising a plurality of a chemical reaction heat sources 28 (Figs. 1, 3, 4; [0031], [0037]). Huang discloses that the plurality of chemical reaction heat sources are configured to define a shape of the cartridge, that the plurality of chemical reaction heat sources are  wrapped in a temporary coating 44, that the temporary coating maintains the shape of the cartridge during insertion into a well, and that the temporary coating is consumed during the burn of the heater (Figs. 1, 3, 4; [0037]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170335646), alone.
 that the heat source is wrapped in plastic but does not explicitly disclose that the plastic is in the form of a film. At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the Huang apparatus so that the taught plastic tube comprised a plastic film. As Huang teaches the use of a thin walled plastic tube and the use of plastic film is notoriously well-known in the art for retaining elements together, it would have been within routine skill to select plastic in the form of a film. Such a selection and configuration would have been predictable with a reasonable expectation of success. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170335646), as applied to claim 21 above, and further in view of Thureson et al. (US 5631440).
Huang discloses the invention substantially as claimed and as discussed above. 
Regarding claim 23: Huang discloses that the wrapped heat source is held within an elongate surround member (Figs. 1, 3, 4) but does not explicitly disclose that the surround is a flexible elongate surround. Thureson discloses that the surround can be a flexible elongate surround (Figs. 1, 1D, col. 4, lines 4-62). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the Huang apparatus so that the surround would be a flexible elongate surround, as taught by Thureson, so as to securely seal and retain components therein.
Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170335646), as applied to claim 21 above, and further in view of Song et al. (US 5833001).
Huang discloses the invention substantially as claimed and as discussed above. 
Regarding claim 24: Huang discloses that the wrapped heat source is held within an elongate surround (Figs. 1, 3, 4) but does not explicitly disclose that the surround is formed from one or more of the following: fiber glass, thin steel, carbon fiber, and synthetic fiber of a high tensile strength (e.g. Kevlar®). Song discloses that the surround can be made of a carbon/resin composite material (col. 5, lines 35-36). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the Huang apparatus so that the surround would be made of a carbon/resin composite material, as taught by Song, so as to prevent the heat generated by the reacting thermite from melting the metal parts.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170335646), as applied to claim 21 above, and further in view of Carragher (US 20150368542).
Huang discloses the invention substantially as claimed and as discussed above. 
Regarding claim 25: Huang discloses that the chemical reaction heat source may take any suitable form but does not explicitly disclose that the chemical reaction heat source is provided in the form of one or more blocks. Carragher discloses that the chemical reaction heat source is provided in the form of one or more blocks ([0017]). At the time that the invention was made, it would have been obvious to one having .
Response to Arguments
Applicants’ amendments and arguments, filed 2/10/2021, with respect to the rejections of claims 21-25 been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants argue Huang does not disclose or suggest configuring pellets into a shape that defines a cartridge and then wrapping all of these pellets to maintain that shape during insertion into the well, as now is clearly required by the claims. The examiner disagrees with applicants’ analysis and conclusion. Huang clearly shows that the heat sources 28 are wrapped in a temporary coating. It would be clearly understood that the coating would maintain that shape during insertion into the well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/8/2021